10/30/2020



                                                                                       Case Number: DA 20-0391
                                                                  FILED
                                                                 OCT 3 g    2020
                                                              Bowen Greenwood
                                                            Clerk of Suprerne
                                                                              Couri:
                                                               State of Montana



                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     No. DA 20-0391


 TRACY FORTNER, MARCY FORTNER
         Petitioners/Appellants,                             ORDER

 v.

 BROADWATER CONSERVATION
 DISTRICT
         Respondent/Appellee.


         In consideration of the Unopposed Motion by Appellants, Tracy and Marcy

Fortner,for an extension of time until December 2, 2020 to file and serve their opening

brief,

         IT IS ORDERED that the Motion is GRANTED.The Appellants' opening brief

shall be filed on or before December 2, 2020.

   DATED this     36   day of 0c 1(7 E7 e.r      ,2020.



                                                Bolnr-en Greenwood
                                                Clerk of Montana Supreme Court




                                                                                           1